                                                                    Case 8:21-cv-00630-CJC-ADS Document 21 Filed 07/26/21 Page 1 of 9 Page ID #:119



                                                                    1 David A. Berstein (State Bar No. 204472)
                                                                      J. R. Dimuzio (State Bar No. 299803)
                                                                    2 BERSTEIN LAW, PC
                                                                      4000 MacArthur Boulevard, Suite 600 East Tower
                                                                    3 Newport Beach, California 92660
                                                                      T: 949.783.4210
                                                                    4 E-mail: david@bersteinlaw.com; jr@bersteinlaw.com
                                                                    5
                                                                      Attorneys for Plaintiff PETUNIA PRODUCTS, INC.
                                                                    6 dba BILLION DOLLAR BROWS
                                                                    7
                                                                    8                  IN THE UNITED STATES DISTRICT COURT
                                                                    9   FOR THE CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                                                               10
                                                                          PETUNIA PRODUCTS, INC. doing         Case No. 8:21-cv-00630-CJC-ADS
                   4000 MACARTHUR BOULEVARD, SUITE 600 EAST TOWER




                                                               11         business as BILLION DOLLAR
                                                                          BROWS, a California corporation,     Assigned to:
                                                               12                                              Honorable Judge Cormac J. Carney
                          NEWPORT BEACH, CALIFORNIA 92660
BERSTEIN LAW, PC




                                                               13                  Plaintiff,
                                                                                                               PLAINTIFF’S OPPOSITION TO
                                                               14         v.                                   DEFENDANT MOLLY SIMS’
                                                               15                                              MOTION TO DISMISS
                                                                          RODAN & FIELDS, LLC, a Delaware      REMAINING CLAIMS
                                                               16         limited liability company; MOLLY
                                                               17         SIMS, an individual; and DOES 1
                                                                          through 20,                          Hearing Date: August 16, 2021
                                                               18                                              Time: 1:30 P.M.
                                                                                   Defendants.
                                                               19                                              Court Room: 9B
                                                               20
                                                               21
                                                               22              TO THE COURT, THE PARTIES, AND THEIR ATTORNEYS OF
                                                               23 RECORD: Plaintiff PETUNIA PRODUCTS, INC. dba BILLION DOLLAR BROWS
                                                               24 (hereinafter “PPI” and/or “Plaintiff”) hereby submits this Opposition to Motion to
                                                               25 Dismiss Remaining Claims brought by Defendant MOLLY SIMS (hereinafter “Sims”).
                                                               26 / / /
                                                               27 / / /
                                                               28 / / /

                                                                                                          1
                                                                        OPPOSITION TO DEFENDANT MOLLY SIMS’ MOTION TO DISMISS REMAINING CLAIMS
                                                                    Case 8:21-cv-00630-CJC-ADS Document 21 Filed 07/26/21 Page 2 of 9 Page ID #:120



                                                                    1                MEMORANDUM OF POINTS AND AUTHORITIES
                                                                    2                            IN SUPPORT OF OPPOSITION
                                                                    3 I.     INTRODUCTION
                                                                    4        The allegations against Defendant Sims layout sustainable claims for both direct
                                                                    5 and contributory infringement. The allegations plead Defendant Sims directly infringes
                                                                    6 through the use of her own website and social media platforms. Further, the allegations
                                                                    7 plead Defendant Sims’ conduct, additionally, constitutes contributory infringement, as it
                                                                    8 is meant to induce further infringement by her followers and Defendant RODAN &
                                                                    9 FIELDS, LLC’s (“R+F”) “Consultants” (Defendants Sims and R+F are hereinafter
                                                               10 referred to collectively as “Defendants”).
                   4000 MACARTHUR BOULEVARD, SUITE 600 EAST TOWER




                                                               11            As such, this Court should deny Defendant Sims’ Motion, pursuant to its authority
                                                               12 under Rule 12(b)(6), as the allegations are factually plausible.
                          NEWPORT BEACH, CALIFORNIA 92660
BERSTEIN LAW, PC




                                                               13            Such a ruling would be consistent with the manner in which the Court is to construe
                                                               14 the Complaint and the appropriate inferences the Court should draw in doing so.
                                                               15 Although Defendant Sims attempts to both trivialize and mischaracterize her conduct,
                                                               16 here, such is sufficiently pleaded to be both deliberate infringement and intended to
                                                               17 induce other to engage in the same conduct.
                                                               18            Therefore, Defendant Sims’ Motion should be denied.
                                                               19 II.        ALLEGATIONS
                                                               20            Plaintiff PPI owns the incontestable BROW BOOST® trademark, which it uses in
                                                               21 connection with its brow primer and conditioner product to create a foundation for
                                                               22 consumers’ brow cosmetic use. (Dkt. 1 at ¶¶ 14 – 16). Defendant R+F released a product
                                                               23 called “Brow Defining Boost”. (Dkt. 1 at ¶ 23). This product, released by Defendant R+F
                                                               24 utilizes the BROW BOOST® mark on its packaging and in its marketing in such a
                                                               25 manner actual/potential consumers are/were likely to be confused and/or actually
                                                               26 deceived by the Defendants’ use of it. (Dkt. 1 at ¶¶ 23 – 25).
                                                               27            On or about August 11, 2020, Plaintiff PPI provided notice to Defendant R+F their
                                                               28 use of the BROW BOOST® mark infringed upon Plaintiff PPI’s rights and Defendants

                                                                                                          2
                                                                        OPPOSITION TO DEFENDANT MOLLY SIMS’ MOTION TO DISMISS REMAINING CLAIMS
                                                                    Case 8:21-cv-00630-CJC-ADS Document 21 Filed 07/26/21 Page 3 of 9 Page ID #:121



                                                                    1 were to stop their use immediately. (Dkt. 1 at ¶ 26). However, rather than comply,
                                                                    2 Defendant R+F intentionally infringed upon Plaintiff PPI’s trademark rights through both
                                                                    3 a “key word” marketing campaign and influencer campaign, utilizing model Defendant
                                                                    4 Sims. (See Dkt. 1 at ¶¶ 29 – 45).
                                                                    5        As part of an online marketing campaign, Defendant R+F “sponsored” (i.e.,
                                                                    6 contracted with Defendant Sims to use Defendant Sims’ reputation, authority,
                                                                    7 knowledge, reach, and/or relationship with her social media audience (i.e., “influence”)
                                                                    8 to further infringe upon the BROW BOOST® mark. (Dkt. 1 at ¶¶ 41 – 43). Specifically,
                                                                    9 on or about September 20, 2021, approximately a month after Defendants received notice
                                                               10 their conduct was infringing, Defendant Sims, clearly as part of a “partnership” with
                   4000 MACARTHUR BOULEVARD, SUITE 600 EAST TOWER




                                                               11 Defendant R+F, posted to her website and social media, further infringing material. (Dkt.
                                                               12 1 at ¶¶ 43).
                          NEWPORT BEACH, CALIFORNIA 92660
BERSTEIN LAW, PC




                                                               13            From the content of Defendant Sims’ social media post on September 20, 2020, it
                                                               14 becomes obvious Defendant Sims’ “opinion” of the infringing product was not something
                                                               15 she just so happened to come across—it reads like a press release (because that is what it
                                                               16 is—a press-release jointly put out by Defendant R+F and their hired “influencer”
                                                               17 Defendant Sims). (Dkt. 19-2, Ex. A). The use of this press release of “Brow Defining
                                                               18 Boost” demonstrates an intent to dilute the effectiveness of Plaintiff PPI’s BROW
                                                               19 BOOST® mark as a source identifier. Id. Further, the “Here’s how I use the Brow
                                                               20 Defining Boost” and “I’ve also learned a few tricks and tips while I’ve been using this
                                                               21 product” sections of the post create a false association and source confusion as
                                                               22 Defendants’ use of the BROW BOOST® mark has no proximity to any indicator that
                                                               23 might source it to Defendant R+F (as if such alone would entirely mitigate source
                                                               24 confusion, as Defendant boldly contends in her Motion). Id.
                                                               25            Once the ad is posted, Defendants implement modern advertising efforts—which
                                                               26 consist of social-media posts and “hashtagging” to induce others on shared platforms to
                                                               27 share, re-post, and hashtag the infringing conduct. (Dkt. 1 at ¶¶ 46 – 60). In fact, as
                                                               28 alleged, Defendants have over 300,000 enrolled “Consultants” in the United States alone

                                                                                                          3
                                                                        OPPOSITION TO DEFENDANT MOLLY SIMS’ MOTION TO DISMISS REMAINING CLAIMS
                                                                    Case 8:21-cv-00630-CJC-ADS Document 21 Filed 07/26/21 Page 4 of 9 Page ID #:122



                                                                    1 who operate as the primary source of domestic sales for Defendants. (Dkt. 1 at ¶ 46).
                                                                    2 These, “Consultants,” who operate on social-media platforms such as Facebook, Twitter,
                                                                    3 Instagram, and LinkedIn, further infringe by spreading the posts and “hashtag (#)”—
                                                                    4 having been induced to do so by Defendants including Sims. (Dkt. 1 at ¶¶ 54 – 60).
                                                                    5        This conduct makes all Defendants, including Defendant Sims, both direct and
                                                                    6 contributory infringers, as sufficiently alleged.
                                                                    7 III.   ARGUMENT
                                                                    8        A Rule 12(b)(6) Motion tests the legal sufficiency of a claim. Strom v. United
                                                                    9 States, 641 F. 3D 1051, 1067 (9th Cir. 2011). The facts alleged need only state a
                                                               10 “factually plausible” claim for relief. Shroyer v. New Cingular Wireless Services, Inc.,
                   4000 MACARTHUR BOULEVARD, SUITE 600 EAST TOWER




                                                               11 622 F. 3d 1035, 1041 (9th Cir. 2010).
                                                               12            At this stage, any ambiguity in documents must be resolved in plaintiff’s favor.
                          NEWPORT BEACH, CALIFORNIA 92660
BERSTEIN LAW, PC




                                                               13 Hearn v. R.J. Reynolds Tobacco Co., 279 F. Supp. 2d 1096, 1102 (D. AZ. 2003). A Court
                                                               14 must “accept as true all of the factual allegations set out in plaintiff’s complaint, draw
                                                               15 inferences from those allegations in the light most favorable to plaintiff, and construe the
                                                               16 complaint liberally”. Doe v. United States, 419 F. 3d 1058, 1062 (9th Cir. 2005). A court
                                                               17 must assume that all general allegations “embrace whatever specific facts might be
                                                               18 necessary to support them. Peloza v. Capistrano Unified School Dist., 37 F. 3d 517, 521
                                                               19 (9th Cir. 1993) (emphasis added).
                                                               20            A.     THE ALLEGATIONS PLEAD A PLAUSIBLE CLAIM FOR DIRECT
                                                               21                   INFRINGEMENT AGAINST DEFENDANT SIMS.
                                                               22            Defendant Sims is a direct infringer and such has been sufficiently alleged in
                                                               23 Plaintiff PPI’s Complaint.
                                                               24            Direct infringement of a registered mark under the Lanham Act is triggered by use
                                                               25 of an infringing mark in interstate or foreign commerce in connection with the sale,
                                                               26 distribution, or advertising of goods or services. See Lanham Act § 32(1), 15 U.S.C. §
                                                               27 1114(1). The phrase “offering for sale” in Lanham Act § 32(1), 15 U.S.C. §1114(1)
                                                               28 means that the defendant need not be proven to be in possession of infringing or

                                                                                                          4
                                                                        OPPOSITION TO DEFENDANT MOLLY SIMS’ MOTION TO DISMISS REMAINING CLAIMS
                                                                    Case 8:21-cv-00630-CJC-ADS Document 21 Filed 07/26/21 Page 5 of 9 Page ID #:123



                                                                    1 counterfeit foods at the time of offer of sale or that the defendant made an actual sale—
                                                                    2 “[a]n offer to sell without more will suffice to establish liability.” Levi Strauss & Co. v.
                                                                    3 Shilon, 121 F. 3d 1309, 1312 (9th Cir. 1997).
                                                                    4        Merely advertising using an infringing mark is itself a separate act of infringement.
                                                                    5 Vuitton Et. Fils, S.A. v. Crown Handbags, 492 F. Supp. 1071, 1076 (S.D. N.Y. 1979),
                                                                    6 aff’d 622 F. 2d 577 (2d Cir. 1980).
                                                                    7        Here, it is alleged that Defendant Sims advertised using the infringing mark on her
                                                                    8 website and through her social media. This advertising consisted of infringing uses on
                                                                    9 Defendant Sims “blog” as well as posting direct links to Defendant R+F’s website where
                                                               10 the infringing product is offered for sale. The mere advertising of the product would
                   4000 MACARTHUR BOULEVARD, SUITE 600 EAST TOWER




                                                               11 constitute its own violation of the Lanham Act, however Plaintiff PPI has actually alleged
                                                               12 two (2), as Defendant Sims providing a link for consumers to purchase the infringing
                          NEWPORT BEACH, CALIFORNIA 92660
BERSTEIN LAW, PC




                                                               13 product also, in and of itself, constitutes an offer for sale. As such, a plausible claim
                                                               14 based on direct infringement has been alleged against Defendant Sims.
                                                               15            The gist of Defendant Sims’ argument seems to be that if one were to view the post
                                                               16 in question, it would be “clear” that no one could be confused. Thus, Defendant Sims
                                                               17 requests this Court draw an inappropriate inference in her favor, on what should be a
                                                               18 question of fact to be determined by a jury. Moreover, Defendant Sims seems to be
                                                               19 suggesting the mere inclusion of reference to Defendant R+F somehow means there can
                                                               20 be no likelihood of confusion as a matter of law. However, it has long since been decided
                                                               21 it is no defense for a junior user to argue placing its own company name adjacent to the
                                                               22 senior mark user’s mark avoids likelihood of confusion. Mendez v. Holt, 128 U.S. 514,
                                                               23 521, 9 S. Ct. 143, 32 L. Ed. 526 (1888).
                                                               24            Defendant Sims’ reliance on Tiffany (NJ), Inc. v. eBay, Inc. is misplaced by the
                                                               25 apparent factual distinction that Defendant Sims does not represent a platform whereby
                                                               26 third-party sellers are infringing, rather, she, herself, is alleged to be infringing.
                                                               27            Finally, Defendant Sims contention of “dramatic implications for inhibiting
                                                               28 legitimate commentary” are not well taken. Defendant Sims advertising and offering for

                                                                                                          5
                                                                        OPPOSITION TO DEFENDANT MOLLY SIMS’ MOTION TO DISMISS REMAINING CLAIMS
                                                                    Case 8:21-cv-00630-CJC-ADS Document 21 Filed 07/26/21 Page 6 of 9 Page ID #:124



                                                                    1 sale are not commentary, they are clearly contracted for advertisements and
                                                                    2 endorsements, as is alleged in the Complaint. Any inference to the contrary would be
                                                                    3 factually inaccurate and, at the very least, inappropriate on this Motion.
                                                                    4        Therefore, Plaintiff PPI has sufficiently alleged claims for direct infringement and
                                                                    5 Defendant Sims’ Motion should be denied.
                                                                    6        B.     THE ALLEGATIONS PLEAD         A   PLAUSIBLE CLAIM     FOR      CONTRIBUTORY
                                                                    7               INFRINGEMENT AGAINST DEFENDANT SIMS.
                                                                    8        Defendant Sims has committed contributory infringement and such has been
                                                                    9 sufficiently alleged in Plaintiff PPI’s Complaint.
                                                               10            Liability for contributory infringement may extend to a distributor who induces a
                   4000 MACARTHUR BOULEVARD, SUITE 600 EAST TOWER




                                                               11 manufacture to place an infringing mark on goods. See Bauer Lamp Co., Inc. v. Shaffer,
                                                               12 941 F. 2d 1165, 1171 (11th Circ. 1991). Contributory infringement may also extend to a
                          NEWPORT BEACH, CALIFORNIA 92660
BERSTEIN LAW, PC




                                                               13 distributor who sells through a network of retailers who infringe a trademark. Comerica
                                                               14 Bank v. Enagic Co. Ltd., 2017 WL 5592890 at pg. 3 (E.D. Mich 2017). Further, liability
                                                               15 may extend to those who assist in preparing false advertising. Grant Airmass Corp. v.
                                                               16 Gaynar Industries, Inc. 645 F. Supp. 1507, 1512 (S.D. N.Y. 1986).
                                                               17            To be liable for contributory infringement, a defendant must have either
                                                               18 intentionally induced the primary infringer to infringe or continued to supply an
                                                               19 infringing product to an infringer with knowledge that the infringer is mislabeling the
                                                               20 particular product supplied. Inwood Labs., Inc. v. Ives Labs., Inc., 456 U.S. 844, 855, 102
                                                               21 S. Ct. 2182, 72 L. Ed. 2d 606 (1982).
                                                               22            Here, it is alleged that Defendant Sims induced her followers to share a link where
                                                               23 infringing products were offered for sale. Additionally, it is alleged her advertisements
                                                               24 were meant to induce Defendant R+F’s “Consultants” to use her false advertisement to
                                                               25 advertise infringing goods for sale. Defendant Sims’ followers and Defendant R+F’s
                                                               26 “Consultants” represent direct infringers, induced to infringe by both Defendants, who
                                                               27 made such inducements after notice their activities were infringing.
                                                               28

                                                                                                          6
                                                                        OPPOSITION TO DEFENDANT MOLLY SIMS’ MOTION TO DISMISS REMAINING CLAIMS
                                                                    Case 8:21-cv-00630-CJC-ADS Document 21 Filed 07/26/21 Page 7 of 9 Page ID #:125



                                                                    1        As such, Plaintiff PPI has sufficiently pleaded claims of contributory infringement
                                                                    2 and, thus, Defendant Sims’ Motion should be denied.
                                                                    3        C.    PLAINTIFF PPI SUFFICIENTLY PLEADS CLAIMS FOR VIOLATIONS OF
                                                                    4              CALIFORNIA’S BUSINESS AND PROFESSIONS CODE §§ 17500, ET SEQ. AND
                                                                    5              17200, ET SEQ.
                                                                    6        Plaintiff PPI adequately pleads claims for false advertising and unfair competition
                                                                    7 under California’s Business and Professions Code.
                                                                    8        To begin, as Defendant Sims has pointed out, the conduct which makes up the
                                                                    9 allegations against her, as it pertains to her trademark infringement, are alleged to make
                                                               10 up her false advertising as well. However, Plaintiff PPI’s infringement claims are
                   4000 MACARTHUR BOULEVARD, SUITE 600 EAST TOWER




                                                               11 adequately pleaded and, further, adequately plead that Defendant Sims’ conduct includes
                                                               12 making false representations in advertising. Finally, Defendant Sims’ intent here is
                          NEWPORT BEACH, CALIFORNIA 92660
BERSTEIN LAW, PC




                                                               13 immaterial, as Section 17500 contemplates negligent, as well as intentional,
                                                               14 dissemination of misleading advertising. Feather River Trailer Sales, Inc. v. Sillas, 96
                                                               15 Cal. App. 3d 234, 247 (1979).
                                                               16            Additionally, the fifth “wrong” proscribed by Section 17200 is “[a]ny act
                                                               17 prohibited by…Section 17500”. Cal. Bus. & Prof. Code § 17200. Thus, “[a]ny violation
                                                               18 of the false advertising law…necessarily violates [Section 17200]”. Kasky v. Nike, Inc.,
                                                               19 27 Cal. 4th 939, 950 (2002).
                                                               20            Therefore, Plaintiff PPI adequately pleads its claims under California’s Business
                                                               21 and Professions Code and, as such, Defendant Sims’ Motion should be denied.
                                                               22            D.    LEAVE TO AMEND.
                                                               23            In the event the Court grants Defendant Sims’ current Motion, in whole or in part,
                                                               24 leave to amend should be granted to Plaintiff PPI.
                                                               25            Federal Rule of Civil Procedure 15(a) severely restricts a Court’s discretion to
                                                               26 dismiss without leave to amend, thus, where a more carefully-drafted Complaint might
                                                               27 state a claim, a plaintiff must be given at least one more chance to amend the complaint
                                                               28

                                                                                                          7
                                                                        OPPOSITION TO DEFENDANT MOLLY SIMS’ MOTION TO DISMISS REMAINING CLAIMS
                                                                    Case 8:21-cv-00630-CJC-ADS Document 21 Filed 07/26/21 Page 8 of 9 Page ID #:126



                                                                    1 before the district court dismisses the action with prejudice. National Council of La Raza
                                                                    2 v. Chegavske, 800 F. 3d 1032, 1041 (9th Cir. 2015).
                                                                    3        Here, as Defendant Sims has failed to demonstrate, and Plaintiff PPI has given no
                                                                    4 reason to conclude, that amendment would be futile, if the Court grants Defendant Sims’
                                                                    5 Motion, then leave to amend is requested, and should be granted.
                                                                    6 IV.    CONCLUSION
                                                                    7        For the foregoing reasons, Plaintiff PPI respectfully requests the Motion to Dismiss
                                                                    8 Remaining Claims be denied in toto.
                                                                    9                                               Respectfully submitted,
                                                               10 Dated: July 26, 2021                              BERSTEIN LAW, PC
                   4000 MACARTHUR BOULEVARD, SUITE 600 EAST TOWER




                                                               11
                                                               12                                                   David A. Berstein
                          NEWPORT BEACH, CALIFORNIA 92660
BERSTEIN LAW, PC




                                                               13                                                   J.R. Dimuzio
                                                                                                                    Attorneys for Plaintiff
                                                               14                                                   Petunia Products, Inc.
                                                               15
                                                               16
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28

                                                                                                          8
                                                                        OPPOSITION TO DEFENDANT MOLLY SIMS’ MOTION TO DISMISS REMAINING CLAIMS
                                                                    Case 8:21-cv-00630-CJC-ADS Document 21 Filed 07/26/21 Page 9 of 9 Page ID #:127



                                                                    1                    DECLARATION OF ELECTRONIC SERVICE
                                                                    2            Central District of California Case No. 8:21-cv-00630-CJC-ADS
                                                                    3        Service of the attached document was accomplished pursuant to Central District of
                                                                    4 California, Order Authorizing Electronic Filing, General Order No. 08-03 and Local Rule
                                                                    5 5-3.2.1, which provides: “Upon the electronic filing of a document, a ‘Notice of
                                                                    6 Electronic Filing’ (“NEF”) will be automatically generated by the CM/ECF system and
                                                                    7 sent by e-mail to: (1) all attorneys who have appeared in the case in this Court and (2) all
                                                                    8 pro se parties who have been granted leave to file documents electronically in the case
                                                                    9 pursuant to L.R. 5-4.1.1 or who have appeared in the case and are registered to receive
                                                               10 service through the CM/ECF System pursuant to L.R. 5-3.2.2. Unless service is governed
                   4000 MACARTHUR BOULEVARD, SUITE 600 EAST TOWER




                                                               11 by F.R. Civ.P. 4 or L.R. 79-5.3, service with this electronic NEF will constitute service
                                                               12 pursuant to the Federal Rules of Civil and Criminal Procedure, and the NEF itself will
                          NEWPORT BEACH, CALIFORNIA 92660
BERSTEIN LAW, PC




                                                               13 constitute proof of service for individuals so served”.
                                                               14
                                                               15            I declare under penalty of perjury under the laws of the United States of America
                                                               16 that the above is true and correct.
                                                               17            Executed on July 26, 2021, at Newport Beach, California.
                                                               18
                                                               19                                             By: /s/ ________________________
                                                                                                                     David A. Berstein
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28

                                                                                                              1
                                                                                              DECLARATION OF ELECTRONIC SERVICE
